Citation Nr: 1413609	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  13-34 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1958 to June 1959.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO) that in essence reopened the claims of service connection for bilateral hearing loss and tinnitus, but denied them on de novo review.

Although the RO reopened the Veteran's claims by deciding the issues on the merits, the question of whether new and material evidence has been received to reopen such claims must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate them on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F3d at 1383.  The Board has characterized the claims accordingly.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claims on appeal.  See 38 C.F.R. §§ 3.156, 3.159 (2013).

It is not in dispute that the Veteran has a current diagnosis of hearing loss and that he has tinnitus.  What he must still show to establish service connection for these disabilities is that they are related to his military service.  The May 2006 prior final rating decision that denied the Veteran's claims based the denials on findings that the disabilities are not related to his service.  

In January 2012 the Veteran submitted to the RO an authorization for release of private medical records of his 2011 evaluation/treatment by Dr. Debra K. Griffin, a private audiologist (apparently in the belief that the records would have bearing on his claims).  The record does not contain such records (or any indication that they were sought by the RO).  

The VCAA requires that certain assistance be provided to a claimant even prior to any consideration of whether a previously finally denied claim may be reopened.  See generally 38 C.F.R. § 3.159.  This includes that the VA make reasonable efforts to obtain records alleged to be pertinent from private medical care providers.  Notably, as the National Personnel Records Center (NPRC) has certified that the Veteran's service treatment records (STRs) were destroyed in a 1973 fire, VA has a well-established heightened duty to assist.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. The RO should secure from Dr. Griffin the complete clinical records of all evaluations and treatment provided to the Veteran since January 2011.  If an updated authorization [for release for the records] from the Veteran is needed for such development, he must assist by providing such authorization.  If the records are unavailable because they have been lost or destroyed, it should be so noted for the record, with explanation.  If Dr. Griffin does not respond to the RO's request for the records, the Veteran should be so advised, and advised further that ultimately, it is his responsibility to ensure that private treatment records are received.

2.  The RO should review the record, arrange for any further development suggested by evidence received pursuant to the request above, and then readjudicate the claims.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

